DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 01/07/2021.
Applicant’s amendments filed 01/07/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 15, and 21.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2021 was filed after the mailing date of the Non-Final Office Action on 10/08/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-2, 4-9, and 11-13 are objected to because of the following informalities:
Claim 1 recites “the fin structures extend” (line 12) which should be replaced with 
“the fin structure extends”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,166,010 to Kelly et al. (hereinafter Kelly) in view of Lee et al. (US Patent No. 9,837,500, hereinafter Lee) (the reference US 2020/0227321 by Kim et al. is presented as evidence, hereinafter Kim).
With respect to Claim 1, Kelly discloses a method of manufacturing a semiconductor device (FinFET) (Kelly, Figs. 2-7, Col. 2, lines 13-67; Cols. 3-7), the method comprising:

       forming a dummy gate structure (240) (Kelly, Figs. 3A-3B, Col. 3, lines 53-56; Col. 4, lines 42-46) over an upper portion of the fin structure (220);
       forming a second isolation insulating layer (310) (Kelly, Figs. 4A-4B, Col. 4, lines 47-53) over the first isolation insulating layer (230);
       forming a trench (400) (Kelly, Figs. 5A-5B, Col. 4, lines 66-67; Col. 5, lines 1-26) by etching a source/drain region of the fin structure (220);
       forming a base semiconductor epitaxial layer (440) (Kelly, Figs. 6A-6B, Col. 5, lines 27-67; Col. 6, lines 1-2) in the trench (440); and
        forming additional semiconductor epitaxial layer (e.g., one of the plurality of epitaxial features) (Kelly, Figs. 6A-6B, Col. 5, lines 52-56), wherein:
        the fin structures (220) extend in a first direction (e.g., along line A-A in Fig. 2) (Kelly, Figs. 2-6, Col. 2, lines 27-39), the dummy gate structure (240) extends in a second direction (e.g., along line B-B in Fig. 2) crossing the first direction and the source/drain region (440) is adjacent to the dummy gate structure (240) along the first direction, in plan view (Kelly, Figs. 2, 6A, Col. 2, lines 27-39).
	Further, Kelly does not specifically disclose forming a cap semiconductor epitaxial layer on the base semiconductor epitaxial layer, the cap semiconductor epitaxial layer having a different lattice constant than the base semiconductor epitaxial layer, wherein: a surface of the cap semiconductor epitaxial layer formed above the trench along the first direction is smoother than a surface of the base semiconductor epitaxial layer formed in the trench along the first direction.
However, Lee teaches forming source/drain regions of the FinFET device (Lee, Figs. 1, 2A, 3A, 11A-11N, Cols. 5-14) comprising a cap semiconductor epitaxial layer (55) (Lee, Figs. 2A, 3A, 11G, Col. 6, lines 44-54; Col. 7, lines 14-21; Col. 13, lines 11-26) on the base semiconductor epitaxial layer (51) (Lee, Figs. 2A, 3A, 11D-11G, Col. 6, lines 44-67; Col. 7, lines 1-13; Col. 11, lines 58-67; Col. 12, lines 1-67; Col. 12, lines 1-10), the cap semiconductor epitaxial layer (55) having a different lattice constant than the base semiconductor epitaxial layer (51), wherein a surface of the cap semiconductor epitaxial layer 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kelly by forming epitaxial structure having the desired shape as taught by Lee to have the method, forming a cap semiconductor epitaxial layer on the base semiconductor epitaxial layer, the cap semiconductor epitaxial layer having a different lattice constant than the base semiconductor epitaxial layer, wherein: a surface of the cap semiconductor epitaxial layer formed above the trench along the first direction is smoother than a surface of the base semiconductor epitaxial layer formed in the trench along the first direction in order to provide a FinFET device having strained source/drain regions to improve FinFET performance (Lee, Col. 1, lines 20-46; Col. 10, lines 64-67; Col. 11, lines 1-8; Kelly, Col. 6, lines 53-59).
With respect to Claim 15, Kelly discloses a method of manufacturing a semiconductor device (FinFET) (Kelly, Figs. 2-7, Col. 2, lines 13-67; Cols. 3-7), the method comprising:
       forming fin structures (220) (Kelly, Figs. 3A-3B, Col. 3, lines 5-52) protruding from a first isolation insulating layer (230) disposed over a substrate (210);
       forming a dummy gate structure (240) (Kelly, Figs. 3A-3B, Col. 3, lines 53-56; Col. 4, lines 42-46) over upper portions of the fin structures (220);
       forming a second isolation insulating layer (310) (Kelly, Figs. 4A-4B, Col. 4, lines 47-53) over the first isolation insulating layer (230);
       forming trenches (400) (Kelly, Figs. 5A-5B, Col. 4, lines 66-67; Col. 5, lines 1-26) by etching source/drain regions of the fin structures (220);
       forming a base semiconductor epitaxial layer (440) (Kelly, Figs. 6A-6B, Col. 5, lines 27-67; Col. 6, lines 1-2) in each of the trenches (440); and
        forming additional semiconductor epitaxial layer (e.g., one of the plurality of epitaxial features) (Kelly, Figs. 6A-6B, Col. 5, lines 52-56), wherein:
         the base semiconductor epitaxial layer (440) (Kelly, Fig. 7C, Col. 6, lines 3-30) is a merged epitaxial layer coupled to the fin structures,

Further, Kelly does not specifically disclose forming a cap semiconductor epitaxial layer on the base semiconductor epitaxial layer, the cap semiconductor epitaxial layer having a different lattice constant than the base semiconductor epitaxial layer, wherein: a lattice constant of the cap semiconductor epitaxial layer is greater than a lattice constant of the base semiconductor epitaxial layer, and a surface roughness of the cap semiconductor epitaxial layer formed above each of the trenches along the first direction is smaller than a surface roughness of the base semiconductor epitaxial layer formed in each of the trenches along first direction.
However, Lee teaches forming source/drain regions of the FinFET device (Lee, Figs. 1, 2A, 3A, 11A-11N, Cols. 5-14) comprising a cap semiconductor epitaxial layer (55) (Lee, Figs. 2A, 3A, 11G, Col. 6, lines 44-54; Col. 7, lines 14-21; Col. 13, lines 11-26) on the base semiconductor epitaxial layer (51) (Lee, Figs. 2A, 3A, 11D-11G, Col. 6, lines 44-67; Col. 7, lines 1-13; Col. 11, lines 58-67; Col. 12, lines 1-67; Col. 12, lines 1-10), the cap semiconductor epitaxial layer (55, e.g., Si) having a different lattice constant than the base semiconductor epitaxial layer (51, e.g., SiC), wherein: a lattice constant of the cap semiconductor epitaxial layer (e.g., Si) is greater than a lattice constant of the base semiconductor epitaxial layer (e.g., SiC) (e.g., SiC having lattice constant that is less than a lattice constant of Si, as evidenced by Kim, ¶0084), and a surface of the cap semiconductor epitaxial layer formed above the trench along the first direction is smoother (Lee, Figs. 2A, 3A, 11G, Col. 7, lines 15-20; Col. 13, lines 21-26) than a surface of the base semiconductor epitaxial layer (51) formed in the trench along the first direction, thus, a surface roughness of the cap semiconductor epitaxial layer (55) (Lee, Figs. 2A, 3A, 11D-11G) formed above each of the trenches along the first direction (along the X direction in Fig. 1 of Lee) is smaller than a surface roughness of the base semiconductor epitaxial layer (51) formed in each of the trenches along first direction.
.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,166,010 to Kelly in view of Lee (US Patent No. 9,837,500) as applied to claim 1, and further in view of Cheng et al (US Patent No. 9,953,875, hereinafter Cheng).
Regarding Claim 2, Kelly in view of Lee discloses the method of claim 1. Further, Kelly discloses the method, wherein: the semiconductor device is a p-type field effect transistor (FET) (Kelly, Figs. 2-7, Col. 5, lines 38-47), but does not specifically disclose that a lattice constant of the cap semiconductor epitaxial layer is smaller than a lattice constant of the base semiconductor epitaxial layer. However, Cheng teaches the method, wherein: the semiconductor device is a p-type field effect transistor (FET) (Cheng, Figs. 1-3, 11, Col. 3, lines 58-60; Col. 11, lines 36-38; lines 55-59), and a lattice constant of the cap semiconductor epitaxial layer (114, e.g., Si not including Ge) is smaller than a lattice constant of the base semiconductor epitaxial layer (113, e.g., SiGe having lattice constant that is greater than a lattice constant of Si).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kelly/Lee by forming the epitaxial source/drain regions for the p-type FET device comprised of specific materials as taught by Cheng to have the method, wherein a lattice constant of the cap semiconductor epitaxial layer is smaller than a lattice constant of the base .
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,166,010 to Kelly in view of Lee (US Patent No. 9,837,500) as applied to claim 1, and further in view of Fung (US Patent No. 9,755,019).
Regarding Claims 4 and 5, Kelly in view of Lee discloses the method of claim 1. Further, Kelly does not specifically disclose the method, wherein the second isolation insulating layer is made of a different material than the first isolation insulating layer (as claimed in claim 4), wherein the second isolation insulating layer is made of at least one of SiOC and SiOCN (as claimed in claim 5). However, Kelly teaches forming the first isolation insulating layer (230) (Kelly, Figs. 4A-4B, Col. 3, lines 39-41; Col. 4, lines 47-53) comprising of silicon oxide, and the second insulation layer (e.g., 310) made of SiC or SiON. Further, Fung teaches the second insulation layer (e.g., 52) (Fung, Figs.  2-5, Col. 3, lines 4-28; Col. 5, lines 28-54) that is made of a silicon nitride material including SiOCN, wherein the second insulation layer (52) is formed on the first isolation insulating layer (30) comprised of flowable silicon oxide to fill gap spaces with a high aspect ratio and on sidewalls of the fin to protect the fin structure during etching of the source/drain trenches.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kelly/Lee by forming the first isolation insulating layer comprised of flowable silicon oxide and the second insulation layer comprised of an appropriate silicon nitride material as taught by Fung to have the method, wherein the second isolation insulating layer is made of a different material than the first isolation insulating layer (as claimed in claim 4), wherein the second isolation insulating layer is made of SiOCN (as claimed in claim 5) in order to provide a material having etch selectivity to form improved FinFET device having a plurality of fins with high aspect ratio and higher device density (Fung, Col. 1, lines 6-22; Col. 3, lines 16-27; Col. 5, lines 39-44).
Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,166,010 to Kelly in view of Lee (US Patent No. 9,837,500) as applied to claim 1, and further in view of Bomberger et al. (US 2020/0312981, hereinafter Bomberger).
Regarding Claims 6 and 7, Kelly in view of Lee discloses the method of claim 1. Further, Kelly discloses the method, wherein the fin structure (220) (Kelly, Figs. 3A-3B, Col. 3, lines 9-33) is formed by: forming a masking element over the channel semiconductor layer (e.g., silicon layer); and patterning the channel semiconductor layer by etching using the masking element as an etching mask, but does not specifically disclose forming a buffer semiconductor layer over the substrate; forming a channel semiconductor layer on the buffer semiconductor layer; forming a hard mask pattern over the channel semiconductor layer; and patterning the channel semiconductor layer and the buffer semiconductor layer by etching using the hard mask pattern as an etching mask, wherein the fin structure includes the patterned buffer semiconductor layer, the patterned channel semiconductor layer and the hard mask pattern (as claimed in claim 6), wherein in the patterning to form the fin structure, a part of the substrate is also patterned, and wherein the fin structure further includes a fin bottom structure, which is the patterned part of the substrate, on which the patterned buffer semiconductor layer is formed (as claimed in claim 7).
However, Bomberger teaches a method of forming patterned channel structures that comprises forming a buffer semiconductor layer (106) (Bomberger, Figs. 1B-1D, ¶0027-¶0030) over the substrate (102) to reduce lattice mismatch between the substrate and the channel layer; forming a channel semiconductor layer (130) on the buffer semiconductor layer (106); and patterning the channel semiconductor layer (130) and the buffer semiconductor layer (106) by etching using the hard mask pattern (114/116) as an etching mask, wherein the patterned channel structure includes the patterned buffer semiconductor layer (126), the patterned channel semiconductor layer (130) and the hard mask pattern (114/116), wherein in the patterning to form the patterned channel structure, a part of the substrate (122) is also patterned, and wherein the patterned channel structure further includes a fin bottom structure (122), which is the patterned part of the substrate, on which the patterned buffer semiconductor layer (126) is formed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kelly/Lee by forming the buffer layer on a substrate between the substrate layer and the channel layer and patterning the buffer layer as taught by Bomberger to have the method, formed by: forming a buffer semiconductor layer over the substrate; forming a channel semiconductor layer on the buffer semiconductor layer; forming a hard mask pattern over the channel 
Regarding Claim 8, Kelly in view of Lee and Bomberger discloses the method of claim 6. Further, Kelly does not specifically disclose the method, wherein: the dummy gate structure is formed over the hard mask pattern, and the method further comprises patterning the hard mask pattern by etching using the dummy gate structure as an etching mask. However, Bomberger teaches the method, wherein: the dummy gate structure (146) is formed over the hard mask pattern (e.g., 114) (Bomberger, Fig. 1E, ¶0031) of the patterned stack including the fin (122) and the patterned buffer (126), and the method further comprises patterning the hard mask pattern (e.g., 114, remnants of mask 114 beneath the dummy gate electrode) by etching (forming etch trenches into exposed portions of the fins for the source/drain regions) using the dummy gate structure as an etching mask (Bomberger, Fig. 1E, ¶0032); e.g., trenches for the source/drain regions (Bomberger, Figs. 4B, 4D, ¶0057-¶0060) are formed by etching the channel layer of the stack protected with the protective layer (e.g., 408).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kelly/Lee//Bomberger by retaining portions of the hard mask of the patterned stack as a protective layer and forming the source/drain regions by etching trenches using the dummy gate structures as a mask to etch portions of the channel layers and portions of the patterned hard mask as taught by Bomberger to have the method, wherein: the dummy gate structure is formed over the hard mask pattern, and the method further comprises patterning the hard mask pattern by etching using the dummy gate structure as an etching mask in order to protect the stack during etching 
Regarding Claim 11, Kelly in view of Lee and Bomberger discloses the method of claim 7. Further, Kelly does not specifically disclose the method, wherein after the trench is formed, a part of the buffer semiconductor layer remains, and the base semiconductor epitaxial layer is formed on the remaining part of the buffer semiconductor layer. However, Bomberger teaches the method, wherein after the trench (Bomberger, Fig. 1E, ¶0032-¶0033) for the source/drain regions is formed by etching portions of the channel layer onto or into the buffer layer (126), a part of the buffer semiconductor layer (126) remains, and the semiconductor epitaxial layer (144) to provide the tensile or compressive strain to the channel layer is formed on the remaining part of the buffer semiconductor layer (126).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kelly/Lee//Bomberger by forming the source/drain regions by etching trenches using the dummy gate structures as a mask to etch portions of the channel layers onto or into the buffer layer as taught by Bomberger to have the method, wherein after the trench is formed, a part of the buffer semiconductor layer remains, and the base semiconductor epitaxial layer is formed on the remaining part of the buffer semiconductor layer in order to provide improved transistor having reduced size and optimized performance (Bomberger, ¶0002, ¶0031-¶0032, ¶0046).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,166,010 to Kelly in view of Lee (US Patent No. 9,837,500) and Bomberger (US 2020/0312981) as applied to claim 8, and further in view of Fung (US Patent No. 9,755,019).
Regarding Claim 9, Kelly in view of Lee and Bomberger discloses the method of claim 8. Further, Kelly does not specifically disclose the method, wherein the second isolation insulating layer is also etched when the hard mask pattern is etched such that an upper surface of the second isolation insulating layer is located at a level equal to or below an upper surface of the channel semiconductor layer. However, Fung teaches that the second insulation layer (e.g., 52) (Fung, Figs.  2-5, Col. 5, lines 51-65) is etched during forming etch trenches for the source/drain regions such that an upper surface of the second isolation insulating layer (52) is located at a level below an upper surface of the channel semiconductor layer (20A), and the source/drain structures (Fung, Figs.  2-5, Col. 6, lines 22-29) are 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kelly/Lee//Bomberger by forming the etch trenches for the source/drain regions that includes etching portions of the second insulation layer on sidewalls of the fins as taught by Fung, wherein forming the etch trenches includes etching the hard mask as taught by Bomberger to have the method, wherein the second isolation insulating layer is also etched when the hard mask pattern is etched such that an upper surface of the second isolation insulating layer is located at a level equal to or below an upper surface of the channel semiconductor layer in order to provide the source/drain regions on the sidewalls and top surfaces of the fins to obtain the improved FinFET device (Fung, Col. 1, lines 6-22; Col. 6, lines 22-29; Col. 8, lines 57-67; Col.9, lines 1-28).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable US Patent No. 9,166,010 to Kelly in view of Lee (US Patent No. 9,837,500) as applied to claim 1, and further in view of Kim et al. (US 2016/0027918, hereinafter Kim (‘918)) (the reference US 2016/0372598 by Wang et al. is presented as evidence, hereinafter Wang).
Regarding Claims 12 and 13, Kelly in view of Lee discloses the method of claim 1. Further, Kelly discloses the method, wherein: the semiconductor device is a p-type field effect transistor (FET) (Kelly, Figs. 2-7, Col. 5, lines 38-47), but does not specifically disclose the method, further comprising forming an additional cap semiconductor epitaxial layer on the cap semiconductor epitaxial layer, wherein the additional cap semiconductor epitaxial layer has a different lattice constant than the cap semiconductor epitaxial layer and the base semiconductor epitaxial layer (as claimed in claim 12), wherein: that a lattice constant of the cap semiconductor epitaxial layer is smaller than a lattice constant of the base semiconductor epitaxial layer, and a lattice constant of the additional cap semiconductor epitaxial layer is smaller than the lattice constant of the cap semiconductor epitaxial layer (as claimed in claim 13).
However, Kim (‘918) teaches the method, wherein the source/drain region (380/390) (Kim (‘918), Fig. 10A, ¶0082-¶0085, ¶0090) includes an additional cap semiconductor epitaxial layer (e.g., 390) comprised of silicon that is formed on the cap semiconductor epitaxial layer (e.g., the third epitaxial layer 
Further, it is known in the art (as evidenced by Wang, ¶0043) that a lattice constant of SiGe depends upon the amount or concentration level of germanium (Ge) relative to the amount or concentration level of silicon (Si), and that SiGe having about 50 at % of Ge would have a lattice constant about 2% larger than that of Si, and SiGe having about 25 at % of Ge would have a lattice constant about 1% larger than that of Si. 
Thus, a person of ordinary skill in the art would recognize that a lattice constant of the additional cap semiconductor epitaxial layer comprised of silicon would be smaller than the lattice constant of the cap semiconductor epitaxial layer comprised of SiGe with 25 at % of Ge.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kelly/Lee by forming the source/drain region including a plurality of epitaxial semiconductor layers including the third epitaxial layer comprised of SiGe having smaller amount of Ge as a cap layer and the silicon capping layer as an additional cap layer as taught by Kim (‘918) to have the method, further comprising forming an additional cap semiconductor epitaxial layer on the cap semiconductor epitaxial layer, wherein the additional cap semiconductor epitaxial layer has a different lattice constant than the cap semiconductor epitaxial layer and the base semiconductor epitaxial layer (as claimed in claim 12), wherein: that a lattice constant of the cap semiconductor epitaxial layer is smaller than a lattice constant of the base semiconductor epitaxial layer, and a lattice constant of the additional cap semiconductor epitaxial layer is smaller than the lattice constant of the cap semiconductor epitaxial layer (as claimed in claim 13) in order to provide efficiently compressive strain on the channel .
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,166,010 to Kelly in view of Lee (US Patent No. 9,837,500) as applied to claim 15, and further in view of Sung et al. (US 2019/0348415, hereinafter Sung).
Regarding Claims 16 and 17, Kelly in view of Lee discloses the method of claim 15. Further, Kelly does not specifically disclose the method, wherein the base semiconductor epitaxial layer is made of one or more layers of SiP, SiC and SiCP, and the cap semiconductor epitaxial layer is made of one of SiGe, Ge and GeSn (as claimed in claim 16), the method, further comprising: forming an additional cap semiconductor epitaxial layer having a greater lattice constant than the cap semiconductor epitaxial layer on the cap semiconductor epitaxial layer, wherein the additional cap semiconductor epitaxial layer is made of one of SiGe, Ge and GeSn (as claimed in claim 17).
However, Sung teaches forming n-channel or p-channel device (Sung, Figs. 2A-2H, 3, ¶0014-¶0017, ¶0044-¶0045) comprising the cap semiconductor epitaxial layer (e.g., 262) for the source/drain (S/D) region (e.g., 260), wherein the S/D cap semiconductor layer includes at least one of silicon, germanium, carbon, and tin; the S/D cap layer (262) includes suitable dopant type, and has a multilayer structure (Sung, Figs. 2A-2H, 3, ¶0045) of two or more layers and increasing or decreasing of the content or concentrations of one or more materials in at least a portion of a layer; the S/D cap layer improves contact trench etch selectivity and helps to suppress contact metal diffusion into the S/D region (Sung, Figs. 2A-2H, 3, ¶0017).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kelly/Lee by forming n-channel device including the source/drain region and the S/D cap layer as a multilayer structure including at least one of silicon, germanium, carbon, and tin with increased or decreased content or concentrations of one or more materials as taught by Sung to have the method, wherein the base semiconductor epitaxial layer is made of one or more layers of SiP, SiC and SiCP, and the cap semiconductor epitaxial layer is made of one of SiGe, Ge and GeSn (as claimed in claim 16), the method, further comprising: forming an additional cap semiconductor epitaxial layer having a greater lattice constant than the cap semiconductor epitaxial layer .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,166,010 to Kelly in view of Lee (US Patent No. 9,837,500) and Cheng (US Patent No. 9,953,875).
With respect to Claim 21, Kelly discloses a method of manufacturing a semiconductor device (FinFET) (Kelly, Figs. 2-7, Col. 2, lines 13-67; Cols. 3-7), the method comprising:
       forming fin structures (220) (Kelly, Figs. 3A-3B, Col. 3, lines 5-52) protruding from a first isolation insulating layer (230) disposed over a substrate (210);
       forming a dummy gate structure (240) (Kelly, Figs. 3A-3B, Col. 3, lines 53-56; Col. 4, lines 42-46) over upper portions of the fin structures (220);
       forming a second isolation insulating layer (310) (Kelly, Figs. 4A-4B, Col. 4, lines 47-53) over the first isolation insulating layer (230);
       forming trenches (400) (Kelly, Figs. 5A-5B, Col. 4, lines 66-67; Col. 5, lines 1-26) by etching source/drain regions of the fin structures (220);
       forming a base semiconductor epitaxial layer (440) (Kelly, Figs. 6A-6B, Col. 5, lines 27-67; Col. 6, lines 1-2) in each of the trenches (440); and
        forming additional semiconductor epitaxial layer (e.g., one of the plurality of epitaxial features) (Kelly, Figs. 6A-6B, Col. 5, lines 52-56), wherein:
         the base semiconductor epitaxial layer (440) (Kelly, Fig. 7C, Col. 6, lines 3-30) is a merged epitaxial layer coupled to the fin structures,
        the fin structures (220) extend in a first direction (e.g., along line A-A in Fig. 2) (Kelly, Figs. 2-6, Col. 2, lines 27-39), the dummy gate structure (240) extends in a second direction (e.g., along line B-B in Fig. 2) crossing the first direction and the source/drain regions (440) are adjacent to the dummy gate structure (240) along the first direction, in plan view (Kelly, Figs. 2, 6A, Col. 2, lines 27-39).

Regarding (1), Lee teaches forming source/drain regions of the FinFET device (Lee, Figs. 1, 2A, 3A, 11A-11N, Cols. 5-14) comprising a cap semiconductor epitaxial layer (55) (Lee, Figs. 2A, 3A, 11G, Col. 6, lines 44-54; Col. 7, lines 14-21; Col. 13, lines 11-26) on the base semiconductor epitaxial layer (51) (Lee, Figs. 2A, 3A, 11D-11G, Col. 6, lines 44-67; Col. 7, lines 1-13; Col. 11, lines 58-67; Col. 12, lines 1-67; Col. 12, lines 1-10), the cap semiconductor epitaxial layer (55, e.g., Si) having a different lattice constant than the base semiconductor epitaxial layer (51, e.g., SiC), wherein: and a surface of the cap semiconductor epitaxial layer formed above the trench along the first direction is smoother (Lee, Figs. 2A, 3A, 11G, Col. 7, lines 15-20; Col. 13, lines 21-26) than a surface of the base semiconductor epitaxial layer (51) formed in the trench along the first direction, thus, a surface roughness of the cap semiconductor epitaxial layer (55) (Lee, Figs. 2A, 3A, 11D-11G) formed in each of the trenches along the first direction (along the X direction in Fig. 1 of Lee) is smaller than a surface roughness of the base semiconductor epitaxial layer (51) formed in each of the trenches along first direction.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kelly by forming epitaxial structure having the desired shape as taught by Lee to have the method, comprising: forming a cap semiconductor epitaxial layer on the base semiconductor epitaxial layer, the cap semiconductor epitaxial layer having a different lattice constant than the base semiconductor epitaxial layer, wherein: a surface roughness of the cap semiconductor epitaxial layer formed in each of the trenches along the first direction is smaller than a surface roughness of the base semiconductor epitaxial layer formed in each of the trenches along first direction in order to provide a FinFET device having strained source/drain regions to improve FinFET performance (Lee, Col. 1, lines 20-46; Col. 10, lines 64-67; Col. 11, lines 1-8; Kelly, Col. 6, lines 53-59).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kelly/Lee by forming the epitaxial source/drain regions for the p-type FET device comprised of specific materials as taught by Cheng to have the method, wherein: a lattice constant of the cap semiconductor epitaxial layer is smaller than a lattice constant of the base semiconductor epitaxial layer in order to provide a FinFET device having reduced contact resistance and improved FinFET performance (Cheng, Col. 1, lines 8-17; Col. 3, lines 14-19)
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,166,010 to Kelly in view of Lee (US Patent No. 9,837,500) and Cheng (US Patent No. 9,953,875) as applied to claim 21, and further in view of Sung (US 2019/0348415).
Regarding Claims 22 and 23, Kelly in view of Lee and Cheng discloses the method of claim 21. Further, Kelly does not specifically disclose the method, wherein the base semiconductor epitaxial layer is made of one or more layers of SiGe, Ge and GeSn, and the cap semiconductor epitaxial layer is made of one of SiGe and Ge (as claimed in claim 22); the method, further comprising: forming an additional cap semiconductor epitaxial layer having a smaller lattice constant than the cap semiconductor epitaxial layer on the cap semiconductor epitaxial layer, wherein the additional cap semiconductor epitaxial layer is made of one of Si and SiGe  (as claimed in claim 23).
However, Sung teaches forming n-channel or p-channel device (Sung, Figs. 2A-2H, 3, ¶0014-¶0017, ¶0044-¶0045) comprising the cap semiconductor epitaxial layer (e.g., 262) for the source/drain (S/D) region (e.g., 260, comprised of SiGe), wherein the S/D cap semiconductor layer includes at least one of silicon, germanium, carbon, and tin; the S/D cap layer (262) includes suitable dopant type, and has a multilayer structure (Sung, Figs. 2A-2H, 3, ¶0045) of two or more layers and increasing or decreasing of the content or concentrations of one or more materials in at least a portion of a layer; the S/D cap layer 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kelly/Lee/Cheng by forming p-channel device including the source/drain region and the S/D cap layer as a multilayer structure including silicon and germanium with increased or decreased content or concentrations of one or more materials as taught by Sung to have the method, wherein the base semiconductor epitaxial layer is made of one or more layers of SiGe, Ge and GeSn, and the cap semiconductor epitaxial layer is made of one of SiGe and Ge (as claimed in claim 22); the method, further comprising: forming an additional cap semiconductor epitaxial layer having a smaller lattice constant than the cap semiconductor epitaxial layer on the cap semiconductor epitaxial layer, wherein the additional cap semiconductor epitaxial layer is made of one of Si and SiGe (as claimed in claim 23) in order to improve contact trench etch selectivity/controllability and to suppress contact metal diffusion into the S/D region, and to reduce contact resistance (Sung, ¶0001-¶0003, ¶0017, ¶0045).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, 11-13, 15-18, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891